260 S.W.3d 430 (2008)
Yodoran HARRIS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89986.
Missouri Court of Appeals, Eastern District, Division Two.
August 19, 2008.
Jo Ann Rotermund, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jaime Corman, Karen L. Kramer, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Yodoran Harris (hereinafter, "Movant") appeals from the motion court's judgment denying his Rule 29.15 post-conviction motion without an evidentiary hearing. In the underlying case, Movant was found *431 guilty of forcible sodomy, Section 566.060 RSMo (2000)[1], two counts armed criminal action, Section 571.015, first degree assault, Section 565.050, and felonious restraint, Section 565.120. The trial court sentenced Movant to life imprisonment for the count of forcible sodomy. Additionally, the trial court sentenced Movant to twenty years' imprisonment for each count of armed criminal action, twenty years' imprisonment for first degree assault, twenty years' imprisonment for felonious restraint to run consecutively with the sodomy conviction. Movant appealed his convictions and sentence, and this Court affirmed his conviction. State v. Harris, 133 S.W.3d 523 (Mo.App. E.D.2004). Movant thereafter filed his motion, pursuant to Rule 29.15, alleging his trial counsel failed to call three witness on his behalf.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All further statutory references herein are to RSMo (2000) unless otherwise indicated.